--------------------------------------------------------------------------------

EXHIBIT 10.1

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT, dated as of April 5th, 2010 (this “Agreement”), by and
among Healthplace Corporation (the “Company”), Richard Patterson and Lissette
Valiente (each a Seller and collectively, the “Sellers”) and Essence Consulting
& Management Co., Limited (the “Purchaser”). Each of the Company, the Sellers
and the Purchaser are referred to herein as a “Party” and collectively, as the
“Parties”.

BACKGROUND

Seller intends to sell and Purchaser intends to purchase 2,200,000 shares of
common stock (the “Seller Shares”) of Company. The Sellers Shares represent
approximately 72.41% of the issued and outstanding capital stock of the Company.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Seller and the Purchaser hereby agree as
follows:

1.

Purchase and Sale.

The Sellers shall sell, transfer, convey and deliver unto the Purchaser the
Seller Shares, and the Purchaser shall acquire and purchase from the Seller the
Seller Shares.

2.

Purchase Price. The purchase price (the “Purchase Price”) for the Seller Shares,
in the aggregate, is One hundred Thousand Dollars ($100,000), payable at Closing
(defined below).

3.

The Closing.

(a)

General. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place by exchange of documents among the Parties by fax or
courier, as appropriate, following the satisfaction or waiver of all conditions
to the obligations of the Parties to consummate the transactions contemplated
hereby (other than conditions with respect to actions the respective Parties
will take at the Closing itself) not later than April 5th, 2010 or such other
date as the Purchaser and the Seller may mutually determine (the “Closing
Date”).

(b)

Deliveries at the Closing. At the Closing: (i) the Seller shall deliver to the
Purchaser the various certificates, instruments, and documents referred to in
Section 9(a) below; (ii) the Purchaser shall deliver to the Seller the various
certificates, instruments, and documents referred to in Section 9(b) below;
(iii) the Purchaser shall deliver the Purchase Price; and (iv) the Seller shall
deliver to the Purchaser a certificates evidencing the Seller Shares (the
“Certificate”), endorsed in blank or accompanied by duly executed assignment
documents and including a Medallion Guarantee.

--------------------------------------------------------------------------------

4.

Representations and Warranties of the Seller.

Each Seller represents and warrants to the Purchaser that the statements
contained in this Section 4, with respect to such Seller, are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as thoug.h the Closing Date were
substituted for the date of this Agreement throughout this Section 4).

(a)

The Seller has the power and authority to execute, deliver and perform its
obligations under this Agreement and to sell, assign, transfer and deliver to
the Purchaser the Seller Shares as contemplated hereby. No permit, consent,
approval or authorization of, or declaration, filing or registration with any
governmental or regulatory authority or consent of any third party is required
in connection with the execution and delivery by Seller of this Agreement and
the consummation of the transactions contemplated hereby.

(b)

Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby or compliance with the terms and conditions
hereof by the Seller will violate or result in a breach of any term or provision
of any agreement to which any Seller is bound or is a party, or be in conflict
with or constitute a default under, or cause the acceleration of the maturity of
any obligation of the Seller under any existing agreement or violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Seller
or any properties or assets of the Seller.

(c)

This Agreement has been duly and validly executed by the Seller, and constitutes
the valid and binding obligation of the Seller, enforceable against the Seller
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other laws affecting creditors' rights generally or by
limitations, on the availability of equitable remedies.

(d)

The Seller shall indemnify, defend and hold harmless Purchaser from and against
all liabilities incurred by Purchaser, directly or indirectly, including without
limitation, all reasonable attorney’s fees and court costs, arising out of or in
connection with the purchase of the Seller’s respective Seller Shares set forth
in this Agreement, except where fraud, intent to defraud or default of payment
evolves on the part of Purchaser.

(e)

The Seller owns the Seller Shares free and clear of all liens, charges, security
interests, encumbrances, claims of others, options, warrants, purchase rights,
contracts, commitments, equities or other claims or demands of any kind
(collectively, “Liens”), and upon delivery of the Seller Shares to the
Purchaser, the Purchaser will acquire good, valid and marketable title thereto
free and clear of all Liens. The Seller is not a party to any option, warrant,
purchase right, or other contract or commitment that could require the Seller to
sell, transfer, or otherwise dispose of any capital stock of the Company (other
than pursuant to this Agreement). The Seller is not a party to any voting trust,
proxy, or other agreement or understanding with respect to the voting of any
capital stock of the Company.

--------------------------------------------------------------------------------

5.

Representations and Warranties Concerning the Company. The Company and each
Seller jointly and severally represent and warrant to the Purchaser that the
statements contained in this Section 5 are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Section 5).

(a) 

SEC Reports. The Company has filed all reports, registration statements,
definitive proxy statements and other documents and all amendments thereto and
supplements thereof required to be filed by it with the U.S. Securities and
Exchange Commission since February 19, 2008 (the “SEC Reports”), all of which
have complied in all material respects with the applicable requirements of the
Securities Act, the Exchange Act and the rules and regulations promulgated
thereunder. As of the respective dates of filing in final or definitive form
(or, if amended or superseded by a subsequent filing, then on the date of such
subsequent filing), none of the Company’s SEC Reports contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances in which they were made, not misleading.

(b)

Organization of Company. The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada. The
Company is duly authorized to conduct business and is in good standing under the
laws in every jurisdiction in which the ownership or use of property or the
nature of the business conducted by it makes such qualification necessary except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. “Material Adverse Effect” means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Company or its Subsidiaries, if any, taken as a whole or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith. The Company has full corporate power and authority and all
licenses, permits, and authorizations necessary to carry on its business. The
Company has no subsidiaries and does not control any entity, directly or
indirectly, or have any direct or indirect equity participation in any other
entity. The Sellers have delivered to the Purchaser true, correct and complete
copies of the Articles of Incorporation and Bylaws of the Company, as amended
through the date hereof.

(c)

Capitalization; No Restrictive Agreements.

(i)

The Company’s authorized capital stock, as of the date of this Agreement,
consists of 100,000,000 shares of Common Stock, $0.001 par value per share, of
which 2,430,000 shares are issued and outstanding, and 100,000,000 shares of
Preferred Stock, $0.001 par value per share, of which no shares are issued and
outstanding.

(ii)

The Company has not reserved any shares of its Common Stock for issuance upon
the exercise of options, warrants or any other securities that are exercisable
or exchangeable for, or convertible into, Common Stock. All of the issued and
outstanding shares of Common Stock are validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities laws.
There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Company or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Company, nor is the Company committed to issue any such option, warrant, right
or security. There are no agreements relating to the voting, purchase or sale of
capital stock (i) between or among the Company and any of its stockholders, (ii)
between or among the Sellers and any third party, or (iii) between or among any
of the Company’s stockholders. The Company is not a party to any agreement
granting any stockholder of the Company the right to cause the Company to
register shares of the capital stock of the Company held by such stockholder
under the Securities Act.

--------------------------------------------------------------------------------

(d)

Financial Statements. The Sellers have provided the Purchasers with audited
balance sheets and statements of operations, changes in stockholders' deficit
and cash flows for the years ended June 30, 2009 and 2008 (collectively, the
“Financial Statements”). The Financial Statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis, fairly present the financial condition, results of
operations and cash flows of the Company as of the respective dates thereof and
for the periods referred to therein and are consistent with the books and
records of the Company. The Company does not have any liability (whether known
or unknown, whether asserted or unasserted, whether absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, and whether
due or to become due), including any liability for taxes, except for liabilities
expressly specified in the Financial Statements (none of which results from,
arises out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement, or violation of law).

(e)

Absence of Certain Changes. Since June 30, 2009, there has not been any event or
condition of any character which has materially adversely affected, or may be
expected to materially adversely affect, the Company’s business or prospects,
including, but not limited to any material adverse change in the condition,
assets, Liabilities (existing or contingent) or business of the Company from
that shown in the Financial Statements.

(f)

Legal Proceedings. As of the date of this Agreement, there is no legal,
administrative, investigatory, regulatory or similar action, suit, claim or
proceeding which is pending or threatened against the Company which, if
determined adversely to the Company, could have, individually or in the
aggregate, a Material Adverse Effect.

(g)

Legal Compliance. The Company has complied in all material respects with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of all applicable
governmental authorities, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against the Company alleging any failure so to comply. Neither the
Company, nor any officer, director, employee, consultant or agent of the Company
has made, directly or indirectly, any payment or promise to pay, or gift or
promise to give or authorized such a promise or gift, of any money or anything
of value, directly or indirectly, to any governmental official, customer or
supplier for the purpose of influencing any official act or decision of such
official, customer or supplier or inducing him, her or it to use his, her or its
influence to affect any act or decision of an applicable governmental authority
or customer, under circumstances which could subject the Company or any
officers, directors, employees or consultants of the Company to administrative
or criminal penalties or sanctions.

--------------------------------------------------------------------------------

(h)

Tax Matters.

(i)

The Company has filed all state and federal tax returns that it was required to
file. All such tax returns were correct and complete in all material respects.
All taxes owed by the Company have been paid. The Company is not currently the
beneficiary of any extension of time within which to file any tax return. No
claim has ever been made by an authority in a jurisdiction where the Company
does not file tax returns that it is or may be subject to taxation by that
jurisdiction. There are no security interests or Liens on any of the assets of
the Company that arose in connection with any failure (or alleged failure) to
pay any tax.

(ii)

The Company has withheld and paid all taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party.

(iii)

The Sellers do not expect any authority to assess any additional taxes for any
period for which tax returns have been filed. There is no dispute or claim
concerning any Liability with respect to any taxes (a “Tax Liability”) of the
Company either (A) claimed or raised by any authority in writing or (B) as to
which the Company and the Sellers have knowledge based upon personal contact
with any agent of such authority. No tax returns of the Company have ever been
audited or are currently the subject of an audit. The Sellers have delivered to
the Purchaser correct and complete copies of all federal and state income and
other material tax returns, examination reports, and statements of deficiencies
assessed against or agreed to by the Company since inception.

(i)

Liabilities of the Company. As of the date hereof, the Company has total
liabilities of $7,916, which liabilities will be paid off at or prior to the
Closing and will in no event become the liability of the Purchaser or remain the
liabilities of the Company following the Closing.

(j)

Shell Company. The Company is a Shell Company as defined in Rule 12(b)(2)
promulgated under the Exchange Act. The Company maintains limited operations and
does not employ any employees and does not maintain any employee benefit or
stock option or similar equity incentive plans.

(k)

Disclosure. No representation or warranty by the Sellers contained in this
Agreement, and no statement contained in the any document, certificate or other
instrument delivered or to be delivered by or on behalf of the Sellers pursuant
to this Agreement, contains or will contain any untrue statement of a material
fact or omit or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading.

6.

Representations and Warranties of the Purchaser.

--------------------------------------------------------------------------------

The Purchaser represents and warrants to the Sellers as follows:

(a)

The Purchaser has full power and authority to enter into this Agreement and to
carry out the transactions contemplated hereby. This Agreement constitutes a
valid and binding obligation of the Purchaser enforceable in accordance with its
terms, except as (i) the enforceability hereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforceability of creditor's rights
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability.

(b)

Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby, nor compliance by the Purchaser with any of
the provisions hereof will: violate, or conflict with, or result in a breach of
any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in the
creation of any Lien upon any of the properties or assets of the Purchaser under
any of the terms, conditions or provisions of any material note, bond,
indenture, mortgage, deed or trust, license, lease, agreement or other
instrument or obligation to which he is a party or by which he or any of his
properties or assets may be bound or affected, except for such violations,
conflicts, breaches or defaults as do not have, in the aggregate, any material
adverse effect; or violate any material order, writ, injunction, decree,
statute, rule or regulation applicable to the Purchaser or any of its properties
or assets, except for such violations which do not have, in the aggregate, any
material adverse effect.

(c)

The Purchaser is acquiring the Seller Shares for its own account for investment
and not for the account of any other person and not with a view to or for
distribution, assignment or resale in connection with any distribution within
the meaning of the Securities Act. The Purchaser agrees not to sell or otherwise
transfer the Seller Shares unless they are registered under the Securities Act
and any applicable state securities laws, or an exemption or exemptions from
such registration are available. The Purchaser has knowledge and experience in
financial and business matters such that it is capable of evaluating the merits
and risks of acquiring the Seller Shares.

(d)

No permit, consent, approval or authorization of, or declaration, filing or
registration with any governmental or regulatory authority or the consent of any
third party is required in connection with the execution and delivery by the
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby.

7.

 Brokers and Finders.

There are no finders and no parties shall be responsible for the payment of any
finders’ fees other than as specifically set forth herein. Other than the
foregoing, neither the Seller, nor any of its directors, officers or agents on
their behalf, have incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or financial
advisory services or other similar payment in connection with this Agreement.

--------------------------------------------------------------------------------

8.

Pre-Closing Covenants.

The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.

(a)

General. Each of the Parties will use his or its best efforts to take all action
and to do all things necessary, proper, or advisable in order to consummate and
make effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the closing conditions set forth in Section 9
below).

(b)

Notices and Consents. Each of the Parties will give any notices to, make any
filings with, and use its best efforts to obtain any authorizations, consents,
and approvals of governmental authorities necessary in order to consummate the
transactions contemplated hereby.

9.

Post-Closing Covenants. The Parties agree that if at any time after the Closing
any further action is necessary or desirable to carry out the purposes of this
Agreement, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as any other
Party may reasonably request, all at the sole cost and expense of the requesting
Party.

10.

Conditions to Obligation to Close.

(a)

Conditions to Obligation of the Purchaser.

The obligation of the Purchaser to consummate the transactions to be performed
by the Purchaser in connection with the Closing are subject to satisfaction of
the following conditions:

(i)

the representations and warranties set forth in Sections 4 and 5 above shall be
true and correct in all material respects at and as of the Closing Date;

(ii)

the Sellers shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

(iii)

no action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (A) prevent consummation of any
of the transactions contemplated by this Agreement or (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);

(iv)

the Purchaser shall have received the resignation of the sole officer and
director of the Company and the designees specified by the Purchaser will have
been appointed as officers and directors of the Company;

--------------------------------------------------------------------------------

(v)

the Purchaser will have received an opinion of counsel to the Sellers and the
Company relating to the matters set forth in this Agreement and such opinion
will be in form and substance reasonably satisfactory to the Purchaser; and

(vi)

the Purchaser will have received such pay-off letters and releases relating to
outstanding indebtedness and liabilities as it will have reasonably requested
and such pay-off letters and releases will be in form and substance reasonably
satisfactory to the Purchaser.

The Purchaser may waive any condition specified in this Section 10(a) at or
prior to the Closing in writing executed by the Purchaser.

(b)

Conditions to Obligation of the Seller.

The obligations of the Sellers to consummate the transactions to be performed by
it in connection with the Closing are subject to satisfaction of the following
conditions:

(i)

the representations and warranties set forth in Section 6 above shall be true
and correct in all material respects at and as of the Closing Date;

(ii)

the Purchaser shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

(iii)

no action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (A) prevent consummation of any
of the transactions contemplated by this Agreement or (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect); and

(iv)

all actions to be taken by the Purchaser in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby will be
satisfactory in form and substance to the Seller.

The Seller may waive any.condition specified in this Section 10(b) at or prior
to the Closing in writing executed by the Seller.

11.

Miscellaneous.

(a)

Facsimile Execution and Delivery. Facsimile execution and delivery of this
Agreement is legal, valid and binding execution and delivery for all purposes.

--------------------------------------------------------------------------------

(b)

No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.

(c)

Entire Agreement. This Agreement (including the documents referred to herein)
constitutes the entire agreement among the Parties and supersedes any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they related in any way to the subject matter hereof.

(d)

uccession and Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of the Purchaser and the Sellers; provided, however, that the Purchaser
may (i) assign any or all of its rights and interests hereunder to one or more
of its Affiliates, and (ii) designate one or more of its affiliates to perform
its obligations hereunder, but no such assignment shall operate to release
Purchaser or a successor from any obligation hereunder unless and only to the
extent that Sellers agree in writing.

(e)

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

(f)

Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(g)

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed given if delivered personally or by commercial delivery service,
or mailed by registered or certified mail (return receipt requested) or sent via
facsimile (with confirmation of receipt) to the parties at the following address
(or at such other address for a party as shall be specified by like notice):

(i)

if to the Sellers, to:

___________________________
___________________________
Attention: ___________________
Facsimile No.: ________________
Telephone No.: _______________


with a copy (which shall not constitute notice to the Sellers) to:

W. L. Macdonald Law Corporation
1210-777 Hornby Street

--------------------------------------------------------------------------------

Vancouver, BC V6Z 154
Attention: William L. Macdonald, Esq.
Facsimile No.: 604.681.4760
Telephone No.: 604.648.1670


(ii)

if to the Purchaser, to:

___________________________
___________________________
Attention: ___________________
Facsimile No.: ________________
Telephone No.: _______________


with a copy (which shall not constitute notice to the Purchaser) to:

Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, N.W.
Washington, DC 20037
Attention: Brian J. Buck, Esq.
Facsimile No.: 202.663.8007
Telephone No.: 202.663.8347


(h)

Governing Law. This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

(i)

Amendments and Waivers. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by the Purchaser and the
Seller or their respective representatives. No waiver by any Party of any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

(j)

Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(k)

Expenses. Each of the Parties will bear his or its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

--------------------------------------------------------------------------------

(l)

Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state or local statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant. Nothing in the disclosure Schedules
attached hereto shall be deemed adequate to disclose an exception to a
representation or warranty made herein, however, unless the disclosure Schedules
identifies the exception with particularity and describes the relevant facts in
detail. Without limiting the generality of the foregoing, the mere listing (or
inclusion of a copy) of a document or other item in the disclosure Schedules or
supplied in connection with the Purchaser’ due diligence review, shall not be
deemed adequate to disclose an exception to a representation or warranty made
herein (unless the representation or warranty has to do with the existence of
the document or other item itself).

(m)

Specific Performance. Each of the Parties acknowledges and agrees that the other
Party would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Accordingly, each of the Parties agrees that the other Party shall
be entitled to an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in any action instituted in any court of the United
States or any state thereof having jurisdiction over the Parties and the matter
(subject to the provisions set forth in Section 11(o) below), in addition to any
other remedy to which they may be entitled, at law or in equity.

(n)

Submission to Jurisdiction. Each of the Parties submits to the jurisdiction of
any state or federal court sitting in New York County, New York, in any action
or proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court. Each of the Parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety,
or other security that might be required of any other Party with respect
thereto. Any Party may make service on any other Party by sending or delivering
a copy of the process to the Party to be served at the address and in the manner
provided for the giving of notices in Section 11(g) above. Nothing in this
Section 11(o), however, shall affect the right of any Party to bring any action
or proceeding arising out of or relating to this Agreement in any other court or
to serve legal process in any other manner permitted by law or at equity. Each
Party agrees that a final judgment in any action or proceeding so brought shall
be conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or at equity.

[signature pages follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller and the Purchase have caused this Stock Purchase
Agreement to be executed and delivered by their respective officers thereunto
duly authorized, all as of the date first written above.

PURCHASER:
Essence Consulting & Management Co., Limited
By: /s/ Sha Chen
Name: Sha Chen
Title: Director


SELLERS:

/s/ Richard Patterson                                    
Richard Patterson

/s/ Lissette Valiente                                      
Lissette Valiente

/s/ Merlyn Rodriguez                                    
Merlyn Rodriguez

COMPANY:

Healthplace Corporation

By: /s/ Lissettee Valiente
Name: Lissette Valiente
Title: Director


--------------------------------------------------------------------------------